DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (includes claims 1-3, 11-14, and 22) in the reply filed on 9/24/2021 is acknowledged.  The traversal is on the ground(s) that species 3 should be examined with species 1.  This is found persuasive because the figure 2 does not show how cords are attached to master carriers and species 3 (figure 4) illustrates how the cords are attached to shade material using the eyelets. Therefore, Figure 4 limits the scope of Figure 1 such that Figure 4 and Figure 1 are not mutually exclusive.
However, the restriction requirements among species 1, 2, and 4-12 still applies.
Claims 4-10, 15-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/24/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  In claims 1 and 22, line 1, the phrase “adapted cover” should read “adapted to cover”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-14, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson (US 6397916 B1) in view of Pfaff (US 20160115731 A1) and Liang (US 20060243397 A1).
Regarding claim 1, Bengtsson teaches a door leaf 4 (instead of a roman shade) adapted cover a structural opening (shown in figure 1) comprising a top (top of the opening), a bottom 
Pfaff teaches a tube 40 adapted to be installed proximate to the top of the structural opening (shown in figure 1); a pair of cords 48 each having a first end attached (shown in figure 1) to the tube 40; and a shade drive unit 38 operably connected to the tube 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the drum of Bengtsson with the tube of Pfaff. Doing so would make the assembly process much simpler and easy to maintain.

Liang teaches a roman shade 12 adapted cover a structural opening (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bengtsson in view of Pfaff with the roman shade, as taught by Liang, to give more aesthetically pleasing appearance to the structural opening.
Regarding claims 2 and 22, the modified device of Bengtsson teaches all of the elements of the claim 22 as stated in claim 1 above and a dowel 11 attached horizontally proximate to the second end (bottom) of the shade material (see figure 2) and wherein the pair of master carriers 111 are attached to opposite ends of the dowel 11.
Regarding claim 12, Bengtsson teaches a plurality of secondary carriers (110, 112, 114, 116, and 118) attached to opposite sides (front, see figure 7) and between the first end and the second end of the shade material (shown in figure 2).
Regarding claim 24, Bengtsson teaches a plurality of dowels (10, 12, 14, 16, and 18) each dowel attached to a pair of secondary carriers (110, 112, 114, 116, and 118) of the plurality of secondary carriers (shown in figure 2).
Regarding claim 13, Bengtsson teaches each master carrier 111 comprises a carrier connector 50 that extends out (see figure 7) of a longitudinal opening in the track, wherein the carrier connectors 50 are used to attach the master carriers 111 to the shade material.
Regarding claim 14, Bengtsson teaches the shade material comprises a pair of shade connectors 63 (shown in figure 7) each adapted to connect to one of the carrier connectors 50 to attach (forming fall-out-preventing means) the master carriers 111 to the shade material.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson in view of Pfaff and Liang as applied to claim 2 above, and further in view of Anthony (US 20070251652 A1).
Regarding claim 3, Bengtsson teaches the dowel 11 is attached to the shade material, but is silent concerning the dowel is attached via at least one selected from the group consisting of a horizontal pocket, a horizontal shroud tape, one or more strips, one or more rings, and any combinations thereof.
Anthony teaches the dowel 48 is attached to the shade material 40 via a horizontal pocket (shown in figure 1 and ¶0054, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shade material of Bengtsson with the horizontal pocket of Anthony to easily attach/detach the dowel to the shade material.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson in view of Pfaff and Liang as applied to claim 2 above, and further in view of Kraeutler (US 5379823 A).
Regarding claim 11, Bengtsson teaches each of the pair of tracks is adapted to follow the contour of one of the sides of the structural opening, but is silent concerning the structural opening has a bend.
Kraeutler teaches each of the pair of tracks (15, 16) is adapted to be bent (see figure 4) to follow the contour of one of the sides of the structural opening (door-bay) that has a corresponding bend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571)270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634